DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    	Claims 1-20 are pending. Claims 1 and 19-20 are in independent forms. 
Priority
3.    	No foreign priority has been claimed.
Information Disclosure Statement
4.    	The information disclosure statements (IDS's) submitted on 09/27/2021 and 09/27/2021 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.    	The drawings filed on 07/12/2021 are accepted by the examiner.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5, 10-12, 15, 17, and 20 are non provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, 10-12, 14, 16, and 22 of U.S. Patent No. 11,349,657 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the U.S. Patent No. 11,349,657 B1 contains every element of claims of the instant application.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1-5, 8, 10-12, 15, 17, and 20 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3, 5-6, 8, 10-12, 14, 16, and 22 of U.S. Patent No. 11,349,657 B1 in view of Rosati et al. (US 20130343542 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application merely attempts to broaden the scope of the invention by omitting “storing, by the first device, the second device-identifying information in association with an indication of the particular type of relationship established with the second device; transmitting, by the first device, to the second device, and over the secure communication channel, the indication of the particular type of relationship established with the second device; establishing, by the first device, a particular type of relationship with the second device, wherein the particular type of relationship corresponds to a type of relationship between the first user and the second user”. Since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184, Application 17/732,374 is an obvious variant of Patent Application No. 11,349,657. The dependent claims are rejected because of their dependency on independent claims.
This is a non-provisional non-statutory obviousness type double patenting rejection because the conflicting claims have been patented

17/732,374 (Instant application)
11,349,657 (Conflicting application)
Claim 1: A method comprising: 

establishing, by a first device associated with a 
first user, a secure communication channel with a 
second device associated with a second user; 


transmitting, by the first device, over the secure communication channel, first device- identifying information to the second device, and receiving, over the secure communication channel, second device-identifying information from the second device; 














receiving, a message from the second device, wherein the message comprises device- identifying information corresponding to the second device; 



verifying, by the first device, the message based at least in part on a comparison of the device-identifying information included in the message with the second device-identifying information received from the second device over the secure communication channel; 



and in response to verifying the message, causing at least a portion of the message to be displayed on the first device.  



Claim 2: The method of claim 1, wherein the first device-identifying information comprises a first token and the second device-identifying information comprises a second token.  

Claim 3: The method of claim 1, further comprising: transmitting, by the first device, over the secure communication channel, a first public key to the second device, and receiving, over the secure communication channel, a second public key from the second device.  














Claim 4: The method of claim 1, wherein establishing, by the first device associated with the first user, the secure communication channel with the second device associated with the second user comprises: connecting, by the first device, to the second device via a direct wireless connection; in response to connecting to the second device via the direct wireless connection, determining, by the first device, whether the second device is within a threshold distance of the first device; and - 22 -Attorney Docket No.: 045738.008060 (P42554USC1) in response to determining that the second device is within the threshold distance, establishing, by the first device, the secure communication channel.  









Claim 5: The method of claim 4, further comprising: in response to connecting to the second device, starting, by the first device, a timer; and in response to determining that the second device is not within the threshold distance of the first device before the timer reaches a timeout value, disconnecting, by the first device, the direct wireless connection to the second device.  

Claim 6: The method of claim 1, wherein the received message is encrypted and the method further comprises decrypting the message.  
Claim 7: The method of claim 1, further comprising: establishing, by the first device, a particular type of relationship with the second device; storing, by the first device, the second device-identifying information in association with an indication of the particular type of relationship established with the second device; and transmitting, by the first device, to the second device, and over the secure communication channel, the indication of the particular type of relationship established with the second device.  

Claim 8: The method of claim 7, wherein establishing, by the first device, the particular type of relationship with the second device comprises: displaying, by the first device, one or more types of relationships between users; receiving, by the first device, a selection of one of the one or more types of relationships, the selected type of relationship corresponding to the particular type of relationship between the first user and the second user; and establishing, by the first device, the particular type of relationship based on the selected type of relationship.  

Claim 9: The method of claim 7, further comprising: - 23 -Attorney Docket No.: 045738.008060 (P42554USC1) in response to transmitting, to the second device, the indication of the particular type of relationship established with the second device, disconnecting, by the first device, a direct wireless connection to the second device.  

Claim 10: A device, comprising: 

a memory; and at least one processor configured to: 
establish a secure communication channel with another device, the device being associated with a user account and the other device being associated with another user account that differs from the user account; 

transmit over the secure communication channel, device-identifying information to the other device, and receive, over the secure communication channel, other device- identifying information from the other device, the device-identifying information being uniquely associated with the device and the other device-identifying information being uniquely associated with the other device; 


store the other device-identifying information in association with an indication of a particular type of relationship established with the other device; 




transmit over the secure communication channel, the indication of the particular type of relationship to the other device; 

receive a message, wherein the message includes device-identifying information corresponding to the other device; 



verify that the particular type of relationship was established with the other device based at least in part on comparing the device-identifying information included in the received message to the device-identifying information received from the other device over the secure communication channel; and 

in response to verification that the particular type of relationship was established with the other device, display at least a portion of the message.  

Claim 11: The device of claim 10, wherein the at least one processor is further configured to: connect to the other device via a direct wireless connection; - 24 -Attorney Docket No.: 045738.008060 (P42554USC1) when connected to the other device via the direct wireless connection, determine whether the other device is within a threshold distance of the device; and when the other device is within the threshold distance, establish the secure communication channel.  

Claim 12: The device of claim 11, wherein the at least one processor is further configured to: after transmission of the indication of the particular type of relationship to the other device, disconnect the direct wireless connection to the other device while the other device is within the threshold distance.  

Claim 13: The device of claim 11, wherein the at least one processor is further configured to: in response to connecting to the other device, start a timer; and in response to determining that the other device is not within the threshold distance before the timer reaches a timeout value, disconnect the direct wireless connection to the other device.  
Claim 14: The device of claim 10, wherein the at least one processor is further configured to: transmit, over the secure communication channel, a first public key to the other device, and receive, over the secure communication channel, a second public key from the other device.  

Claim 15: The device of claim 10, wherein the at least one processor is further configured to: display one or more types of relationships between users; receive a selection of one of the one or more types of relationships, the selected type of relationship corresponding to the type of relationship between the user and the other user; and establishing the particular type of relationship based on the selected type of relationship.  

Claim 16: The device of claim 10, wherein the received message is encrypted and the at least one processor is further configured to decrypt the message.  

Claim 17: A non-transitory machine-readable medium comprising code that, when executed by one or more processors, causes the one or more processors to perform operations, the code comprising: 









code to transmit, by a first device, first device-identifying information to a second device, and to receive, by the first device, second device-identifying information from the second device; 

















code to receive, a message from the second device, wherein the message comprises device-identifying information corresponding to the second device; 

code to verify, by the first device, the message based at least in part on a comparison of the device-identifying information included in the message with the second device-identifying information received from the second device; and 




in response to verification of the message, cause 
at least a portion of the message to be displayed 
on the first device.  

















Claim 18: The non-transitory machine-readable medium of claim 17, wherein the code further comprises: code to transmit, by the first device, a first public key to the second device, and to receive, by the first device, a second public key from the second device.  








Claim 19: The non-transitory machine-readable medium of claim 18, wherein the received messages is encrypted and the code further comprises: code to decrypt the message based at least in part on the second public key.  





















Claim 20: The non-transitory machine-readable medium of claim 17, wherein the first device-identifying information comprises a first token and the second device-identifying information comprises a second token.

Claim 1: A method comprising: 

establishing, by a first device associated with a first user, a secure communication channel with a second device associated with a second user via a direct wireless connection; 

transmitting, by the first device, over the secure communication channel, first device- identifying information to the second device, and receiving, over the secure communication channel, second device-identifying information from the second device; 

establishing, by the first device, a particular type of relationship with the second device; 

storing, by the first device, the second device-identifying information in association with an indication of the particular type of relationship established with the second device; 

transmitting, by the first device, to the second device, and over the secure communication channel, the indication of the particular type of relationship established with the second device, 

receiving, by the first device and over another communication channel that differs from the secure communication channel, a message from the second device, wherein the message comprises device-identifying information corresponding to the second device; 

verifying, by the first device, that the particular type of relationship was established with the second device based at least in part on a comparison of the device-identifying information included in the message to the second device-identifying information received from the second device over the secure communication channel; 

and in response to verifying that the particular type of relationship was established with the second device, causing at least a portion of the message to be displayed on the first device.  


Claim 2: The method of claim 1, wherein the first device-identifying information comprises a first token and the second device-identifying information comprises a second token.  

Claim 3: The method of claim 1, further comprising: transmitting, by the first device, over the secure communication channel, a first public key to the second device, and receiving, over the secure communication channel, a second public key from the second device.  

Claim 5: The method of claim 1, wherein establishing, by the first device, the particular type of relationship with the second device comprises: displaying, by the first device, one or more types of relationships between users; receiving, by the first device, a selection of one of the one or more types of relationships, the selected type of relationship corresponding to the type of relationship between the first user and the second user; and establishing, by the first device, the particular type of relationship based on the selected type of relationship.  

Claim 6: The method of claim 1, wherein establishing, by the first device associated with the first user, the secure communication channel with the second device associated with the second user comprises: connecting, by the first device, to the second device via the direct wireless connection; in response to connecting to the second device via the direct wireless connection, determining, by the first device, whether the second device is within a threshold distance of the first device; and in response to determining that the second device is within the threshold distance, establishing, by the first device, the secure communication channel.  


Claim 7: The method of claim 6, further comprising: in response to transmitting, to the second device, the indication of the particular type of relationship established with the second device, disconnecting, by the first device, the direct wireless connection to the second device while the second device is within the threshold distance.  

Claim 8: The method of claim 6, further comprising: in response to connecting to the second device, starting, by the first device, a timer; and in response to determining that the second device is not within the threshold distance of the first device before the timer reaches a timeout value, disconnecting, by the first device, the direct wireless connection to the second device.  





































Claim 10: A device, comprising: 

a memory; and at least one processor configured to: 
establish a secure communication channel with another device via a direct wireless connection, the device being associated with a user account and the other device being associated with another user account that differs from the user account; 

transmit over the secure communication channel, device-identifying information to the other device, and receive, over the secure communication channel, other device- identifying information from the other device, the device-identifying information being uniquely associated with the device and the other device-identifying information being uniquely associated with the other device; 



store the other device-identifying information in association with an indication of a particular type of relationship established with the other device, wherein the particular type of relationship corresponds to a type of relationship between the user account and the other user account; 

transmit over the secure communication channel, the indication of the particular type of relationship to the other device, 

receive a message from the other device over another communication channel that differs from the secure communication channel, wherein the message includes device- identifying information corresponding to the other device; 

verify that the particular type of relationship was established with the other device based at least in part on comparing the device-identifying information included in the Page 4 of 11Application No.: 16/888,432Docket No.: 122202-6667 (P42554US1) received message to the device-identifying information received from the other device over the secure communication channel; and 

in response to verification that the particular type of relationship was established with the other device, display at least a portion of the message.  

Claim 11: The device of claim 10, wherein the at least one processor is further configured to: connect to the other device via the direct wireless connection; when connected to the other device via the direct wireless connection, determine whether the other device is within a threshold distance of the device; and when the other device is within the threshold distance, establish the secure communication channel.  

Claim 12: The device of claim 11, wherein the at least one processor is further configured to: after transmission of the indication of the particular type of relationship to the other device, disconnect the direct wireless connection to the other device while the other device is within the threshold distance.  

















Claim 14: The device of claim 10, wherein the at least one processor is further configured to: display one or more types of relationships between users; receive a selection of one of the one or more types of relationships, the selected type of relationship corresponding to the type of relationship between the user and the other user; and establishing the particular type of relationship based on the selected type of relationship.  






Claim 16: A non-transitory machine-readable medium comprising code that, when executed by one or more processors, causes the one or more processors to perform operations, the code comprising: 

code to establish, by a first device, a secure communication channel with a second device via a direct wireless connection, the first device being associated with a first user account and the second device being associated with a second, different, user account; 


code to transmit over the secure communication channel, first device-identifying information and a first key to the second device, and to receive, over the secure communication channel, second device-identifying information and a second key from the second device; 

code to determine a type of relationship between the first device and the second device based at least in part on an indicated relationship between a first user associated with the first user account and a second user associated with the second user account; 

code to store the second device-identifying information and the second key in association with the determined type of relationship; and code to transmit over the secure communication channel to the second device, an indication of the determined type of relationship, 

code to receive a message from the second device, wherein the message comprises device-identifying information corresponding to the second device; 


code to verify that the determined type of relationship was established with the second device based at least in part on comparing the device-identifying information included in the message to the second device-identifying information received from the second device over the secure communication channel; and 


code to, in response to verifying that the determined type of relationship was established with the second device, display the message in a user interface.  

Claim 17: The non-transitory machine-readable medium of claim 16, wherein the code further comprises: code to display one or more types of relationships between users; code to receive a selection of one of the one or more types of relationships, the selected type of relationship corresponding to the type of relationship between the first user associated with the first user account and the second user associated with the second user account; and Page 6 of 11Application No.: 16/888,432Docket No.: 122202-6667 (P42554US1) code to determine the type of relationship between the first device and the second device based on the selected type of relationship.  









Claim 18: The non-transitory machine-readable medium of claim 16, wherein the indication of the determined type of relationship is transmitted to the second device in conjunction with transmitting the first key to the second device.  






Claim 19: The non-transitory machine-readable medium of claim 16, wherein the code to establish, by the first device, the secure communication channel with the second device via the direct wireless connection comprises: code to connect to the second device via the direct wireless connection; code to, when connected to the second device via the direct wireless connection, determine whether the second device is within a threshold distance of the first device; and code to, when the second device is within the threshold distance, establish the secure communication channel with the second device.  


Claim 21: The device of claim 10, wherein the device-identifying information comprises a first token and the other device-identifying information comprises a second token.  

Claim 22: The non-transitory machine-readable medium of claim 16, wherein the first device-identifying information comprises a first token and the second device- identifying information comprises a second token.  

Claim 23: The method of claim 1, wherein the received message is encrypted and the method further comprises decrypting the message.  

Claim 24: The device of claim 10, wherein the received message is encrypted and the at least one processor is further configured to decrypt the message.  

Claim 25: The non-transitory machine-readable medium of claim 16, wherein the received messages is encrypted and the code further comprises: code to decrypt the message based at least in part on the second key.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 6-7, 10-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. US Patent Application Publication No. 2013/0343542 (hereinafter Rosati) in view of Thampi  US Patent Application Publication No. 2020/0228520 (hereinafter Thampi).
Regarding claim 1, Rosati discloses a method comprising: 
“establishing, by a first device associated with a first user, a secure communication channel with a second device associated with a second user” (see Rosati Fig. 5, par. 0046, FIG. 5 illustrates an example process 500 for establishing trust for near field communications. The example process 500 is performed by the two example mobile devices 102, 104 of FIG. 1 when the mobile devices 102, 104 are "tapped" together (e.g., when NFC communications or any other close-proximity communications are established);
“transmitting, by the first device, over the secure communication channel, first device-identifying information to the second device, and receiving, over the secure communication channel, second device-identifying information from the second device” (see Rosati par. 0047, Each of the example mobile devices 102, 104 has a private key/public key pair 502. The devices 102, 104 exchange 504 the public key portions of the private key/public key pair. After exchanging the public keys, each of the example mobile devices 102, 104 obtains verification 506 (e.g., from their respective users, via user interfaces of the mobile devices 102, 104) that the other mobile device 102, 104 is trusted); 
 Rosati does not explicitly discloses receiving, a message from the second device, wherein the message comprises device- identifying information corresponding to the second device; verifying, by the first device, the message based at least in part on a comparison of the device-identifying information included in the message with the second device-identifying information received from the second device over the secure communication channel; and in response to verifying the message, causing at least a portion of the message to be displayed on the first device.
However in analogues art, Thampi discloses receiving, a message from the second device, wherein the message comprises device- identifying information corresponding to the second device (see Thampi par. 0007, receiving, by a second user device, an authentication request message from a first user device via a short range communication channel; generating, by the second user device, a response value based on the authentication request message and a second user device identifier); verifying, by the first device, the message based at least in part on a comparison of the device-identifying information included in the message with the second device-identifying information received from the second device over the secure communication channel (see Thampi par. 0056, The response value generation module of the remote computer can be similar to the response value generation module 312A of the second user device 300. The hash function (or other cryptographic function) stored by the remote computer can be the same hash function as stored by the second user device 300. In this way, the remote computer and the second user device 300 can input the same inputs (i.e., the token and the device identifier of the second user device 300) into the respective hash functions which can both output the same value (i.e., response value). Thus, when the remote computer receives the response value from the second user device 300 via the first user device, the remote computer can compare the received response value to an expected response value. The hash function can allow for the remote computer to verify that some input data maps to a given hash value); and in response to verifying the message, causing at least a portion of the message to be displayed on the first device (see Thampi par. 0049, the authentication response module 212B, in conjunction with the processor 204, can receive authentication response messages comprising response values from a second user device via the short range communication channel. The authentication response module 212B can, in conjunction with the processor 204, also display the response value to the user via the one or more output elements 210, such as a display screen).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thampi into the system of Rosati in order to transmit, by the first user device, an authentication response message to the remote computer causing the remote computer to verify the response value and perform further processing if the response value is verified (see Thampi par. 0005).

Regarding claim 2, Rosati in view of Thampi discloses the method of claim 1, 
Thampi further discloses wherein the first device-identifying information comprises a first token and the second device-identifying information comprises a second token (see Thampi par. 0053, The response value generation module 312A, in conjunction with the processor 304, can receive an authentication request message comprising a token. In some embodiments, the inputs to the response value generation module 312A can include the token and a device identifier of the second user device 300 (i.e., a second user device identifier). In some embodiments, the response value generation module 312A, in conjunction with the processor 304, can create the response value by hashing or otherwise altering the token and the second user device identifier).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thampi into the system of Rosati in order to transmit, by the first user device, an authentication response message to the remote computer causing the remote computer to verify the response value and perform further processing if the response value is verified (see Thampi par. 0005).

Regarding claim 3, Rosati in view of Thampi discloses the method of claim 1, 
Rosati further discloses transmitting, by the first device, over the secure communication channel, a first public key to the second device, and receiving, over the secure communication channel, a second public key from the second device (see Rosati par. 0042, to establish the secure connection, the example NFC module 204 transmits a public key (e.g., public key A) to the other NFC module via the antenna 208. When a secure NFC connection has been established, the NFC module 204 transmits and receives data encrypted using a shared key).

Regarding claim 4, Rosati in view of Thampi discloses the method of claim 1, 
Rosati further discloses wherein establishing, by the first device associated with the first user, the secure communication channel with the second device associated with the second user comprises: connecting, by the first device, to the second device via the direct wireless connection (see Rosati par. 0046, when the mobile devices 102, 104 are "tapped" together (e.g., when NFC communications or any other close-proximity communications are established); in response to connecting to the second device via the direct wireless connection, determining, by the first device, whether the second device is within a threshold distance of the first device (see Rosati par. 0047, The user may know that the other mobile device 104 is trusted because of the close-proximity nature of the NFC connection (e.g., she is standing next to the user of the device 104)); and in response to determining that the second device is within the threshold distance, establishing, by the first device, the secure communication channel (see Rosati par. 0047, The user may know that the other mobile device 104 is trusted because of the close-proximity nature of the NFC connection (e.g., she is standing next to the user of the device 104). Verification that the other mobile device is trusted may additionally or alternatively be accomplished using other methods).

Regarding claim 6, Rosati in view of Thampi discloses the method of claim 1, 
Thampi further discloses wherein the received message is encrypted and the method further comprises decrypting the message (see Thampi par. 0081, if symmetric key encryption is used, then the response value may be created by encrypting the second device identifier and the token using a symmetric key shared with the second user device. In still other embodiments, the response value can be decrypted with the symmetric key to obtain the inputs to the response value, and those inputs can be verified to authenticate the user).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thampi into the system of Rosati in order to transmit, by the first user device, an authentication response message to the remote computer causing the remote computer to verify the response value and perform further processing if the response value is verified (see Thampi par. 0005).

Regarding claim 7, Rosati in view of Thampi discloses the method of claim 1, 
Rosati further discloses establishing, by the first device, a particular type of relationship with the second device (Rosati in par. 0028 discloses the mobile devices 102, 104 establish a trust relationship on a first occasion or first use that the mobile devices 102, 104 are connected via NFC. As used herein, a trust relationship exists when both parties to an NFC transaction have verified that the other party is authentic (e.g., there is no attacker, such as a man-in-the-middle attacker). When a trust relationship is established between the mobile devices 102, 104, the example mobile device 102 may store a key, an identifier corresponding to the mobile device 104, and/or a shared key); storing, by the first device, the second device-identifying information in association with an indication of the particular type of relationship established with the second device (see Rosati pars. 0016, 0047, If the users acknowledge or verify the trust, each of the example mobile devices accepts the key received from the other mobile device as trusted and stores the key, the identifier, and/or a shared key calculated using the received key. After exchanging the public keys, each of the example mobile devices 102, 104 obtains verification 506 (e.g., from their respective users, via user interfaces of the mobile devices 102, 104) that the other mobile device 102, 104 is trusted. For example, the mobile device 102 prompts a user of the mobile device 102 to confirm that the other mobile device 104, from which the mobile device 102 has received a public key, is trusted);  and transmitting, by the first device, to the second device over the secure communication channel, the indication of the particular type of relationship established with the second device (see Rosati pars. 0048-0049, the mobile devices 102, 104 exchange suggested identifiers when exchanging the public keys Q.sub.A, Q.sub.B. In some examples, the public keys Q.sub.A, Q.sub.B, or a derivative of the public keys Q.sub.A, Q.sub.B, is used as the identifiers. The suggested identifiers may then be used when prompting the respective users to verify that the mobile devices are trusted).

Regarding claim 10, Rosati discloses a device, comprising: 
“a memory” (Fig. 2, memory 206); and at least one processor (Fig. 2, processor 202) configured to: 
“establish a secure communication channel with another device via a direct wireless connection, the device being associated with a user account and the other device being associated with another user account that differs from the user account” (see Rosati Fig. 5, par. 0046, FIG. 5 illustrates an example process 500 for establishing trust for near field communications. The example process 500 is performed by the two example mobile devices 102, 104 of FIG. 1 when the mobile devices 102, 104 are "tapped" together (e.g., when NFC communications or any other close-proximity communications are established);
“transmit over the secure communication channel, device-identifying information to the other device, and receive, over the secure communication channel, other device-identifying information from the other device, the device-identifying information being uniquely associated with the device and the other device-identifying information being uniquely associated with the other device” (see Rosati par. 0047, Each of the example mobile devices 102, 104 has a private key/public key pair 502. The devices 102, 104 exchange 504 the public key portions of the private key/public key pair. After exchanging the public keys, each of the example mobile devices 102, 104 obtains verification 506 (e.g., from their respective users, via user interfaces of the mobile devices 102, 104) that the other mobile device 102, 104 is trusted); 
 “store the other device-identifying information in association with an indication of a particular type of relationship established with the other device” ( Rosati in pars. 0016, 0047 discloses  If the users acknowledge or verify the trust, each of the example mobile devices accepts the key received from the other mobile device as trusted and stores the key, the identifier, and/or a shared key calculated using the received key. After exchanging the public keys, each of the example mobile devices 102, 104 obtains verification 506 (e.g., from their respective users, via user interfaces of the mobile devices 102, 104) that the other mobile device 102, 104 is trusted. For example, the mobile device 102 prompts a user of the mobile device 102 to confirm that the other mobile device 104, from which the mobile device 102 has received a public key, is trusted); 
“transmit over the secure communication channel, the indication of the particular type of relationship to the other device” (see Rosati pars. 0048-0049, the mobile devices 102, 104 exchange suggested identifiers when exchanging the public keys Q.sub.A, Q.sub.B. In some examples, the public keys Q.sub.A, Q.sub.B, or a derivative of the public keys Q.sub.A, Q.sub.B, is used as the identifiers. The suggested identifiers may then be used when prompting the respective users to verify that the mobile devices are trusted);
Rosati does not explicitly discloses receive a message, wherein the message includes device-identifying information corresponding to the other device; verify that the particular type of relationship was established with the other device based at least in part on comparing the device-identifying information included in the received message to the device-identifying information received from the other device over the secure communication channel; and in response to verification that the particular type of relationship was established with the other device, display at least a portion of the message.
However in analogues art, Thampi discloses receive a message, wherein the message includes device-identifying information corresponding to the other device (see Thampi par. 0007, receiving, by a second user device, an authentication request message from a first user device via a short range communication channel; generating, by the second user device, a response value based on the authentication request message and a second user device identifier); verify that the particular type of relationship was established with the other device based at least in part on comparing the device-identifying information included in the received message to the device-identifying information received from the other device over the secure communication channel (see Thampi par. 0056, The response value generation module of the remote computer can be similar to the response value generation module 312A of the second user device 300. The hash function (or other cryptographic function) stored by the remote computer can be the same hash function as stored by the second user device 300. In this way, the remote computer and the second user device 300 can input the same inputs (i.e., the token and the device identifier of the second user device 300) into the respective hash functions which can both output the same value (i.e., response value). Thus, when the remote computer receives the response value from the second user device 300 via the first user device, the remote computer can compare the received response value to an expected response value. The hash function can allow for the remote computer to verify that some input data maps to a given hash value); and in response to verification that the particular type of relationship was established with the other device, display at least a portion of the message (see Thampi par. 0049, the authentication response module 212B, in conjunction with the processor 204, can receive authentication response messages comprising response values from a second user device via the short range communication channel. The authentication response module 212B can, in conjunction with the processor 204, also display the response value to the user via the one or more output elements 210, such as a display screen).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thampi into the system of Rosati in order to transmit, by the first user device, an authentication response message to the remote computer causing the remote computer to verify the response value and perform further processing if the response value is verified (see Thampi par. 0005).

Regarding claim 11, Rosati in view of Thampi discloses the device of claim 10, 
Rosati further discloses wherein the at least one processor is further configured to: connect to the other device via the direct wireless connection (see Rosati par. 0046, when the mobile devices 102, 104 are "tapped" together (e.g., when NFC communications or any other close-proximity communications are established); when connected to the other device via the direct wireless connection, determine whether the other device is within a threshold distance of the device (see Rosati par. 0047, The user may know that the other mobile device 104 is trusted because of the close-proximity nature of the NFC connection (e.g., she is standing next to the user of the device 104));  and when the other device is within the threshold distance, establish the secure communication channel (see Rosati par. 0047, The user may know that the other mobile device 104 is trusted because of the close-proximity nature of the NFC connection (e.g., she is standing next to the user of the device 104). Verification that the other mobile device is trusted may additionally or alternatively be accomplished using other methods).
	
	Regarding claim 14, Rosati in view of Thampi discloses the device of claim 10, 
Rosati further discloses wherein the at least one processor is further configured to: transmit, over the secure communication channel, a first public key to the other device, and receive, over the secure communication channel, a second public key from the other device (see Rosati par. 0042, to establish the secure connection, the example NFC module 204 transmits a public key (e.g., public key A) to the other NFC module via the antenna 208. When a secure NFC connection has been established, the NFC module 204 transmits and receives data encrypted using a shared key).

Regarding claim 16, Rosati in view of Thampi discloses the device of claim 10, 
Thampi further discloses wherein the received message is encrypted and the at least one processor is further configured to decrypt the message (see Thampi par. 0081, if symmetric key encryption is used, then the response value may be created by encrypting the second device identifier and the token using a symmetric key shared with the second user device. In still other embodiments, the response value can be decrypted with the symmetric key to obtain the inputs to the response value, and those inputs can be verified to authenticate the user).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thampi into the system of Rosati in order to transmit, by the first user device, an authentication response message to the remote computer causing the remote computer to verify the response value and perform further processing if the response value is verified (see Thampi par. 0005).

Regarding claim 17, Rosati discloses a non-transitory machine-readable medium comprising code that, when executed by one or more processors (Fig. 2, processor 202), causes the one or more processors to perform operations (par. 0035, implemented using coded instructions (e.g., computer readable instructions) stored on a non-transitory computer readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory and/or any other storage media in which information is stored for any duration), the code comprising: 
code to transmit, by a first device, first device-identifying information to a second device, and to receive, by the first device, second device-identifying information from the second device (see Rosati pars. 0048-0049, the mobile devices 102, 104 exchange suggested identifiers when exchanging the public keys Q.sub.A, Q.sub.B. In some examples, the public keys Q.sub.A, Q.sub.B, or a derivative of the public keys Q.sub.A, Q.sub.B, is used as the identifiers. The suggested identifiers may then be used when prompting the respective users to verify that the mobile devices are trusted);
Rosati does not explicitly discloses code to receive, a message from the second device, wherein the message comprises device-identifying information corresponding to the second device; code to verify, by the first device, the message based at least in part on a comparison of the device-identifying information included in the message with the second device-identifying information received from the second device; and in response to verification of the message, cause at least a portion of the message to be displayed on the first device.
However in analogues art, Thampi discloses code to receive, a message from the second device, wherein the message comprises device-identifying information corresponding to the second device (see Thampi par. 0007, receiving, by a second user device, an authentication request message from a first user device via a short range communication channel; generating, by the second user device, a response value based on the authentication request message and a second user device identifier); code to verify, by the first device, the message based at least in part on a comparison of the device-identifying information included in the message with the second device-identifying information received from the second device (see Thampi par. 0056, The response value generation module of the remote computer can be similar to the response value generation module 312A of the second user device 300. The hash function (or other cryptographic function) stored by the remote computer can be the same hash function as stored by the second user device 300. In this way, the remote computer and the second user device 300 can input the same inputs (i.e., the token and the device identifier of the second user device 300) into the respective hash functions which can both output the same value (i.e., response value). Thus, when the remote computer receives the response value from the second user device 300 via the first user device, the remote computer can compare the received response value to an expected response value. The hash function can allow for the remote computer to verify that some input data maps to a given hash value); and in response to verification of the message, cause at least a portion of the message to be displayed on the first device (see Thampi par. 0049, the authentication response module 212B, in conjunction with the processor 204, can receive authentication response messages comprising response values from a second user device via the short range communication channel. The authentication response module 212B can, in conjunction with the processor 204, also display the response value to the user via the one or more output elements 210, such as a display screen).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thampi into the system of Rosati in order to transmit, by the first user device, an authentication response message to the remote computer causing the remote computer to verify the response value and perform further processing if the response value is verified (see Thampi par. 0005).

Regarding claim 18, Rosati in view of Thampi discloses the non-transitory machine-readable medium of claim 17, 
Rosati further discloses wherein the code further comprises: code to transmit, by the first device, a first public key to the second device, and to receive, by the first device, a second public key from the second device (see Rosati par. 0042, to establish the secure connection, the example NFC module 204 transmits a public key (e.g., public key A) to the other NFC module via the antenna 208. When a secure NFC connection has been established, the NFC module 204 transmits and receives data encrypted using a shared key).

 Regarding claim 19, Rosati in view of Thampi discloses the non-transitory machine-readable medium of claim 18, 
Thampi further discloses wherein the received messages is encrypted and the code further comprises: code to decrypt the message based at least in part on the second public key (see Thampi par. 0081, if symmetric key encryption is used, then the response value may be created by encrypting the second device identifier and the token using a symmetric key shared with the second user device. In still other embodiments, the response value can be decrypted with the symmetric key to obtain the inputs to the response value, and those inputs can be verified to authenticate the user).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thampi into the system of Rosati in order to transmit, by the first user device, an authentication response message to the remote computer causing the remote computer to verify the response value and perform further processing if the response value is verified (see Thampi par. 0005).

Regarding claim 20, Rosati in view of Thampi discloses the non-transitory machine-readable medium of claim 17, 
Thampi further discloses wherein the first device-identifying information comprises a first token and the second device-identifying information comprises a second token (see Thampi par. 0053, The response value generation module 312A, in conjunction with the processor 304, can receive an authentication request message comprising a token. In some embodiments, the inputs to the response value generation module 312A can include the token and a device identifier of the second user device 300 (i.e., a second user device identifier). In some embodiments, the response value generation module 312A, in conjunction with the processor 304, can create the response value by hashing or otherwise altering the token and the second user device identifier).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thampi into the system of Rosati in order to transmit, by the first user device, an authentication response message to the remote computer causing the remote computer to verify the response value and perform further processing if the response value is verified (see Thampi par. 0005).

9.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. US Patent Application Publication No. 2013/0343542 (hereinafter Rosati) in view of Thampi US Patent Application Publication No. 2020/0228520 (hereinafter Thampi) in further view of Jorgovanovic US Patent Application Publication No. 2020/0053612 (hereinafter Jorgovanovic).
Regarding claims 5 and 13, Rosati in view of Thampi discloses the method of claim 4, the device of claim 11, 
Rosati in view of Thampi does not explicitly discloses in response to connecting to the second device, starting, by the first device, a timer; and in response to determining that the second device is not within the threshold distance of the first device before the timer reaches a timeout value, disconnecting, by the first device, the direct wireless connection to the second device. 
However, in analogues art, Jorgovanovic discloses in response to connecting to the second device, starting, by the first device, a timer; and in response to determining that the second device is not within the threshold distance of the first device before the timer reaches a timeout value, disconnecting, by the first device, the direct wireless connection to the second device (see Jorgovanovic pars. 0042-0043, the first device 110a may determine a time between determining to initiate the role switch and a present time, by, for example, starting a timer when first determining to initiate the role switch and by comparing the time represented by the timer to a threshold time. The threshold time may be, for example, 1-10 milliseconds. If the time represented by the timer meets or exceeds the threshold time, the first device 110a may, as described above, recompute and re-send the delay time. The first device 110a disconnects the second wireless connection 114b, and the second device 110b establishes the third wireless connection 114c).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Jorgovanovic into the system of Rosati and Thampi in order to include a first audio-output device determines a delay time corresponding to the first audio data and sends the delay time to the second audio-output device. The first audio-output device disconnects the first wireless connection and sends, to the second audio-output device, at least a portion of the first audio data (see Jorgovanovic par. 0022).

10.	Claims 8-9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. US Patent Application Publication No. 2013/0343542 (hereinafter Rosati) in view of Thampi  US Patent Application Publication No. 2020/0228520 (hereinafter Thampi) in further view of Kahn et al. US Patent Application Publication No. 2015/0248389 (hereinafter Kahn).
Regarding claims 8 and 15, Rosati in view of Thampi discloses the method of claim 7, the device of claim 10, 
Rosati in view of Thampi does not explicitly discloses displaying, by the first device, one or more types of relationships between users; receiving, by the first device, a selection of one of the one or more types of relationships, the selected type of relationship corresponding to the particular type of relationship between the first user and the second user; and establishing, by the first device, the particular type of relationship based on the selected type of relationship. 
However, in analogues art, Kahn discloses displaying, by the first device, one or more types of relationships between users (see Kahn par. 0030, if the relationship qualification service 102 determines that Adam and Bill are "friends" (indicative of there being a high probability that Bill would want to communicate with Adam), then the communications service 112 can annotate the message in a manner that causes Bill's device provides an interrupting and revealing delivery through its user interface (e.g., an audio alert, a vibration, a visual notification of the message delivery and its contents, etc.)); receiving, by the first device, a selection of one of the one or more types of relationships, the selected type of relationship corresponding to the particular type of relationship between the first user and the second user (see Kahn par. 0060, FIG. 11 illustrates an example messaging screen 1100 for a sender having "friend" relationship type with the recipient. If the recipient selects the message from FIG. 10, then the mobile device 1102 presents the messaging screen 1100 to allow the recipient to respond to the message via input box 1106. If the recipient responds to the message, the action of responding may be communicated back to the communications service and/or the relationship qualification service to further refine the relationship qualification process); and establishing, by the first device, the particular type of relationship based on the selected type of relationship (see Kahn par. 0060, If the recipient responds to the message, the action of responding may be communicated back to the communications service and/or the relationship qualification service to further refine the relationship qualification process).

Regarding claims 9 and 12, Rosati in view of Thampi discloses the method of claim 7, the device of claim 11,
Rosati in view of Thampi does not explicitly discloses in response to transmitting, to the second device, the indication of the particular type of relationship established with the second device, disconnecting, by the first device, a direct wireless connection to the second device.
However, in analogues art, Kahn discloses in response to transmitting, to the second device, the indication of the particular type of relationship established with the second device, disconnecting, by the first device, a direct wireless connection to the second device (see Kahn par. 0030, the relationship qualification service 102 determines that Adam and Bill have a particular relationship type, so the communications service 112 annotates (e.g., tags) the message to indicate the relationship type, or alternatively, to indicate any constraints in the message presentation to Bill, if the relationship qualification service 102 determines that Adam and Bill are "strangers" (indicative of there being a low or unknown probability that Bill would want to communicate with Adam), then the communications service 112 can annotate the message in a manner that causes Bill's device provides a non-interrupting and non-revealing delivery through its user interface (e.g., no audio alert, no vibration, no visual notification or a minimal visual notification of the message delivery and its contents, etc.)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kahn into the system of Rosati and Thampi in order to include a communication service system determines a first relationship type based on a satisfied relationship condition between the source and the recipient (see Kahn Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure”
Chhabra (US 20170359689): discloses After detecting an access-intent operation, an electronic device establishes a connection with a second electronic device using a communication protocol. The electronic devices exchange identifiers, and the second electronic device provides information specifying a preferred channel to use with a second communication protocol. Based at least in part on the preferred channel of the second electronic device and on communication contexts of the electronic devices, the electronic device selects a channel and transmits to the second electronic device information specifying the selected channel. The electronic device remotely accesses credential information based on the exchanged identifiers, and using the credential information, the electronic devices establish a secure connection via the selected channel using the second communication protocol. The electronic device determines a distance to the second electronic device using wireless ranging via the secure connection. When the electronic devices are proximate to each other, the electronic device can be unlocked.
Varoglu (20150181548): discloses In some implementations, wireless transceivers ("nodes") can be located throughout a building. In some implementations, an originating mobile device can request the current location of a target mobile device. In some implementation, if a direct connection cannot be established between the originating mobile device and the target mobile device, the originating mobile device can send the location request to one or more nodes in the building. The nodes can relay the location request to the target mobile device. The target mobile device can determine the target mobile device's current location and send the current location of the target mobile device back to the originating mobile device through the nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433              

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436